

113 S1754 IS: Higher Education Access and Success for Homeless and Foster Youth Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1754IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mrs. Murray (for herself, Ms. Landrieu, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to improve the financial aid process for homeless children and youths and foster care children and youth.1.Short
			 titleThis Act may be cited as
			 the Higher Education Access and Success for Homeless and Foster Youth Act.2.Definitions(a)Independent studentSection
			 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is
			 amended—(1)in paragraph
			 (1)(H)—(A)in the matter
			 preceding clause (i)—(i)by
			 striking during the school year in which the application is
			 submitted;(ii)by
			 inserting age 23 or younger after unaccompanied
			 youth; and(iii)by striking
			 terms are and inserting term is;(B)in clause (i), by
			 inserting , or a designee of the liaison after
			 Act;(C)in clause (ii),
			 by striking a program funded under the Runaway and Homeless Youth
			 Act and inserting an emergency or transitional shelter, street
			 outreach program, homeless youth drop-in center, or other program serving
			 homeless youth,; and(D)in clause (iii),
			 by striking program funded under subtitle B of title IV of the
			 McKinney-Vento Homeless Assistance Act (relating to emergency shelter
			 grants) and inserting Federal TRIO program or a Gaining Early
			 Awareness and Readiness for Undergraduate program under chapter 1 or 2 of
			 subpart 2 of part A,; and(2)by adding at the
			 end the following:(3)Simplifying the
				determination process for unaccompanied youth(A)VerificationA
				financial aid administrator is not required to verify homelessness
				determinations made by the individuals authorized to make such determinations
				under clause (i), (ii), or (iii) of paragraph (1)(H) in the absence of
				conflicting information. A documented phone call with, or a written statement
				from, one of the relevant authorities is sufficient verification when
				needed.(B)Determination
				of independenceA financial aid administrator shall make a
				determination of independence under paragraph (1)(H) if a student does not
				have, and cannot get, documentation from any of the other designated
				authorities. This determination is based on the definitions outlined in
				paragraph (1)(H) and is distinct from a determination of independence under
				paragraph (1)(I). The determination may be based on a documented interview with
				the student if there is no written documentation available.(C)Duration of
				determinationA student shall receive a determination under
				paragraph (1)(H) during the school year in which the student initially submits
				the application. In subsequent years, the student shall be presumed to be
				independent unless—(i)the student
				informs the financial aid office that circumstances have changed; or(ii)the financial
				aid administrator has specific conflicting information about the student’s
				independence..(b)Foster care children and youthSection 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) is amended by adding at the end the following:(25)Foster care children and youthThe term foster care children and youth—(A)means children and youth  whose care and placement is the responsibility of the State or Tribal agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the child; and(B)includes individuals whose care and placement was the responsibility of the State or Tribal agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) when they were age 13 or older but are no longer the care and responsibility of the State or tribal agency..3.Student loan
			 ombudsmanSection 141(f)(3) of
			 the Higher Education Act of 1965 (20 U.S.C. 1018(f)(3)) is amended—(1)in subparagraph (A), by striking
			 and after the semicolon;(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(C)receive, review,
				and resolve expeditiously complaints regarding a student’s independence under
				subparagraph (B) or (H) of section 480(d)(1), in consultation with
				knowledgeable parties, including child welfare agencies, local educational
				agency liaisons for homeless children and youths designated under subtitle B of
				title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et
				seq.) or State Coordinators for Education of Homeless Children and Youths
				established under such
				subtitle..4.Program
			 participation agreementsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended—(1)in paragraph
			 (19), by inserting housing facilities, after
			 libraries,; and(2)by adding at the
			 end the following:(30)The institution
				certifies that the institution—(A)has designated an
				appropriate staff person, who may also be a coordinator for other programs, as
				a single point of contact to assist homeless children and youths (as such term
				is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11434a)) and foster care children and youth in accessing and completing
				postsecondary education;(B)posts public
				notice about student financial assistance and other assistance available to
				homeless children and youths and foster care children and youth, including their
				eligibility as independent students under subparagraphs (B) and (H) of sections
				480(d)(1);(C)has developed a
				plan for how homeless children and youths and foster care children and youth can access
				housing resources during and between academic terms, through means that may
				include access to on-campus housing during breaks and a list of housing
				resources in the community that provide short-term housing; and(D)has included in
				its application for admission questions (to be answered voluntarily) regarding the applicant’s status as a
				homeless child or youth or foster care child or youth, which the applicant can answer
				voluntarily for the limited purpose of being provided information about financial aid or any other
				available
				assistance..5.Federal TRIO
			 programsSection 402A of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended—(1)in subsection
			 (c), by striking the fourth sentence and inserting the following: The
			 Secretary shall require each applicant for funds under the programs authorized
			 by this chapter to identify, conduct specific outreach to, and recruit foster
			 care children and youth and homeless children and youths (as such term is
			 defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11434a)), in collaboration with child welfare agencies, homeless shelters, and
			 local educational agency liaisons for homeless children and youths designated
			 under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11432(g)(1)(J)(ii)), and make available to foster care children and youth and
			 homeless children and youths services under such programs, including mentoring,
			 tutoring, and other services provided by such programs.; and(2)in subsection
			 (f)(3)—(A)in subparagraph
			 (A)(i), by inserting and to homeless children and youths and foster care
			 children and youth after by the program;(B)in subparagraph
			 (B)(i), by inserting and to homeless children and youths and foster care
			 children and youth after by the program;(C)in subparagraph
			 (C)(iii), by inserting and to homeless children and youths and foster
			 care children and youth after total number of students; and(D)in subparagraph
			 (E)(iii), by inserting and to homeless children and youths and foster
			 care children and youth after by the program.6.Talent
			 searchSection 402B(d) of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a–12(d)) is amended—(1)in paragraph (3),
			 by striking and after the semicolon;(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(5)require that the
				project collect and submit to the Secretary data on the number of homeless
				children and youths and foster care children and youth served;(6)require that the
				project review and revise policies and practices to remove barriers to the
				participation and retention of homeless children and youths and foster care
				children and youth, including policies to allow immediate participation even if the child or
				youth is unaccompanied by a parent or guardian or is unable to produce records
				normally required for enrollment, such as previous academic records, medical
				records, proof of residency, or other documentation, and other policies
				consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et
				seq.);(7)require that the
				project submit a description of the activities that will be undertaken to
				outreach to homeless children and youths and foster care children and youth; and(8)require that the
				project submit a description of any strategies or program enhancements that
				were used that were effective in meeting the needs of homeless children and
				youths and foster care
				children and youth..7.Upward
			 boundSection 402C(e) of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a–13(e)) is amended—(1)in paragraph (4),
			 by striking and after the semicolon;(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(6)require that the
				project collect and submit to the Secretary data on the number of homeless
				children and youths and foster care children and youth served;(7)require that the
				project review and revise policies and practices to remove barriers to the
				participation and retention of homeless children and youths and foster care
				children and youth, including policies to allow immediate participation even if the child or
				youth is unaccompanied by a parent or guardian or is unable to produce records
				normally required for enrollment, such as previous academic records, medical
				records, proof of residency, or other documentation, and other policies
				consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et
				seq.);(8)require that the
				project submit a description of the activities that will be undertaken to
				outreach to homeless children and youths and foster care children and youth; and(9)require that the
				project submit a description of any strategies or program enhancements that
				were used that were effective in meeting the needs of homeless children and
				youths and foster care
				children and youth..8.Student support
			 servicesSection 402D(e) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–14(e)) is amended—(1)in paragraph (5),
			 by striking and after the semicolon;(2)in paragraph
			 (6)(B), by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(7)require that the
				project collect and submit to the Secretary data on the number of homeless
				children and youths and foster care children and youth served;(8)require that the
				project review and revise policies and practices to remove barriers to the
				participation and retention of homeless children and youths and foster care
				children and youth, including policies to allow immediate participation even if the child or
				youth is unaccompanied by a parent or guardian or is unable to produce records
				normally required for enrollment, such as previous academic records, medical
				records, proof of residency, or other documentation;(9)require that the
				project submit a description of the activities that will be undertaken to
				outreach to homeless children and youths and foster care children and youth; and(10)require that the
				project submit a description of any strategies or program enhancements that
				were used that were effective in meeting the needs of homeless children and
				youths and foster care
				children and youth..9.Educational
			 opportunity centersSection
			 402F(c) of the Higher Education Act of 1965 (20 U.S.C. 1070a–16(c)) is
			 amended—(1)in paragraph (2),
			 by striking and after the semicolon;(2)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(4)require that the
				project collect and submit to the Secretary data on the number of homeless
				children and youths and foster care children and youth served;(5)require that the
				project review and revise policies and practices to remove barriers to the
				participation and retention of homeless children and youths and foster care
				children and youth, including policies to allow immediate participation even if the child or
				youth is unaccompanied by a parent or guardian or is unable to produce records
				normally required for enrollment, such as previous academic records, medical
				records, proof of residency, or other documentation, and other policies
				consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et
				seq.);(6)require that the
				project submit a description of the activities that will be undertaken to
				outreach to homeless children and youths and foster care children and youth; and(7)require that the
				project submit a description of any strategies or program enhancements that
				were used that were effective in meeting the needs of homeless children and
				youths and foster care
				children and youth..10.Gaining early
			 awareness and readiness for undergraduate programsSection
			 404C(a)(2) of the Higher Education Act of 1965 (20 U.S.C.
			 1070a–23(a)(2))—(1)in subparagraph
			 (I), by striking and after the semicolon;(2)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(K)describe how the
				eligible entity will facilitate the participation of foster care children and youth
and homeless children and youths (as such term is defined in
				section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)),
				including—(i)how the entity
				will identify foster care children and youth and homeless children and youths, in
				collaboration with child welfare agencies, homeless shelters, and local
				educational agency liaisons for homeless children and youths designated under
				section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11432(g)(1)(J)(ii));(ii)how the entity
				will collect and submit to the Secretary data on the number of homeless
				children and youths and foster care children and youth served; and(iii)the policies
				and practices the entity will adopt to remove barriers to the participation of
				homeless children and youths and foster care children and youth, including policies to
				facilitate continued participation despite changes in residence resulting from
				homelessness or foster care placement and policies consistent with the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et
				seq.)..11.In-State
			 tuition rates for homeless children or youths and foster care
			 children and youthSection 135 of the
			 Higher Education Act of 1965 (20 U.S.C. 1015d) is amended—(1)in the section
			 heading, by inserting , and
			 homeless children and youths and foster care children and youth
			 after children;(2)in subsection
			 (a)—(A)by striking
			 (a) Requirement.—In the case and inserting the
			 following:(a)Requirement(1)Armed
				forcesIn the case;
				and(B)by adding at the
			 end the following:(2)Homeless
				children or youths and foster care children or youthIn the case of a
				homeless child or youth or a foster care child or youth, such State shall not charge
				such individual tuition for attendance at a public institution of higher
				education in the State at a rate that is greater than the rate charged for
				residents of the State.;
				and(3)by striking
			 subsections (c) and (d) and inserting the following:(c)Effective
				date(1)Armed
				forcesWith respect to an individual described in subsection
				(a)(1), this section shall take effect at each public institution of higher
				education in a State that receives assistance under this Act for the first
				period of enrollment at such institution that begins after July 1, 2009.(2)Homeless
				children or youths and foster care children or youthWith respect to an
				individual described in subsection (a)(2), this section shall take effect at
				each public institution of higher education in a State that receives assistance
				under this Act for the first period of enrollment at such institution that
				begins after July 1, 2015.(d)DefinitionsIn
				this section:(1)Armed
				forcesThe terms armed forces and active duty
				for a period of more than 30 days have the meanings given those terms
				in section 101 of title 10, United States Code.(2)Homeless
				children and youthsThe term homeless children and
				youths has the meaning given the term in section 725 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11434a)..12.Grant for
			 Federal work-study programsSection 443(b)(6) of the Higher Education
			 Act of 1965 (42 U.S.C. 2753(b)(6)) is amended by inserting , and to
			 prioritize employment for students who are currently or formerly homeless
			 children and youths or foster care children and youth after
			 thereof.13.Excludable
			 incomeSection 480(e) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087vv(e)) is amended by striking
			 paragraph (5) and inserting the following:(5)payments made and
				services provided under part E of title IV of the Social Security Act,
				including the value of vouchers for education and training made available under
				section 477 of such Act, and any payments made directly to the
				youth as part of an extended foster care program pursuant to such part E;
				and.14.GAO report on educational attainment of homeless children and youths and foster care children and youth(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit a report on the educational attainment of youth who are or have been homeless, including those who are or have been unaccompanied homeless youth, and foster care youth to the appropriate committees of Congress.(b)ContentThe report described in subsection (a) shall review and assess enrollment and completion data for both accompanied and unaccompanied homeless youth and foster care youth, including the following:(1)The percentage of such youth attending an institution of higher education.(2)The percentage of such youth graduating from an institution of higher education.(3)The average length of time taken to obtain an associate's or bachelor’s degree.(4)The percentage of such youth attending—(A)a public institution of higher education;(B)a private institution of higher education;(C)a community college; and(D)a 4-year institution of higher education.(5)Reasons why such youth choose not to pursue a higher education.(6)The availability of public and private tuition assistance specifically for such youth and the awareness among such youth of such programs.(7)The availability of other public or private programs designed to encourage and support enrollment in, and completion of, higher education for such youth.(8)Ways in which the Department of Education might increase the educational attainment rates of such youth.